



Exhibit 10.22


ALTISOURCE ASSET MANAGEMENT CORPORATION
2016 EMPLOYEE PREFERRED STOCK PLAN
(As Adopted by the Board of Directors on April 14, 2016)


SECTION 1. PURPOSE


1.01
The purpose of this 2016 Employee Preferred Stock Plan (the “Plan”) is to induce
certain employees to remain in the employ of ALTISOURCE ASSET MANAGEMENT
CORPORATION (the “Company”) and its present and future United States Virgin
Islands (“USVI”) subsidiary corporations (“Subsidiaries”), to encourage
ownership of shares in the Company by such USVI employees and to provide
additional incentive for such employees to promote the success of the Company’s
business.



SECTION 2. DEFINITIONS; CONSTRUCTION


2.01
Definitions.  In addition to the terms identified elsewhere in the Plan, the
following terms as used in the Plan shall have the following meanings when used
in initial capital letters:



2.01.1    “Allocation” means any grant of Shares under the Plan.


2.01.2    “Board” means the Company’s Board of Directors.


2.01.3
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with rules, regulations and interpretations promulgated thereunder.
References to particular sections of the Code shall include any successor
provisions



2.01.4
“Committee” means the committee established by the Board to administer the Plan,
the composition of which shall at all times consist of persons who are (a)
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, (b) “independent directors” under rules adopted by the principal exchange
on which the Shares are listed at the relevant time and (c) to the extent
applicable, “outside directors” under Section 162(m) of the Code.



2.01.5
“Change of Control” means



(i)
The date that a reorganization, merger, consolidation, recapitalization, or
similar transaction (other than a spinoff, exchange offer or similar transaction
to or with the Company’s shareholders) is consummated, unless: (i) at least 50%
of the outstanding voting securities of the surviving or resulting entity
(including, without limitation, an entity which as a result of such transaction
owns the Company either directly or through one or more subsidiaries)
(“Resulting Entity”) are beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the outstanding voting securities of
the Company immediately prior to such transaction in substantially the same
proportions as their beneficial ownership, immediately prior to such
transaction, of the outstanding voting securities of the Company and (ii)
immediately following such transaction no person or persons acting as a group
beneficially owns capital stock of the Resulting Entity possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Resulting
Entity;



(ii)
The date that any one person, or persons acting as a group, other than an
employee benefit plan of the Company or one of its Affiliates, or a trust
thereof, or any underwriter, acquires (or has or have acquired as of the date of
the most recent acquisition by such person or persons) beneficial ownership of
stock of the Company possessing thirty-five percent (35%) or more of the total
voting power of the stock of the Company; or



(iii)
The date that any one person acquires, or persons acting as a group acquire (or
has or have acquired as of the date of the most recent acquisition by such
person or persons), assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.








--------------------------------------------------------------------------------





2.01.6
“Effective Date” means [•], 2016, the date on which the Plan was approved by the
Company’s stockholders. The Plan was approved by the Board on April 14, 2016,
subject to the approval of the stockholders.



2.01.7
“Eligible Person” means a natural person who is providing services to the
Company or any of its USVI Subsidiaries as an officer or employee of the Company
or one of such USVI Subsidiaries and is a resident or intends to be and becomes
a resident of the USVI.



2.01.8
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.



2.01.9
“Participant” means an Eligible Person who has been granted an Allocation under
the Plan.



2.01.10
“Preferred Stock” means shares of the preferred stock, par value $0.01 per
share, in one or more series of preferred stock that may be authorized and
approved by the Board or the Committee from time to time in accordance with the
General Corporations Law of the United States Virgin Islands.



2.01.11
“Preferred Stock Agreement” means any written or electronic agreement, contract
or other instrument or document evidencing an Allocation.



2.01.12
“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor to such Rule promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.



2.01.13
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.



2.01.14
“Shares” means the common stock of the Corporation, par value $0.01 per share,
and such other securities of the Corporation as may be substituted for Shares
pursuant to Section 8.01 hereof.



2.02    Construction. For purposes of the Plan, the following rules of
construction shall apply:


2.02.1
The word “or” is disjunctive but not necessarily exclusive.



2.02.2
Words in the singular include the plural; words in the plural include the
singular; words in the neuter gender include the masculine and feminine genders,
and words in the masculine or feminine gender include the other and neuter
genders.



SECTION 3. ADMINISTRATION


3.01
The Plan shall be administered by the Committee, except with respect to the
amendment, modification, suspension or early termination of the Plan, which
shall be in the power of the Board. The Committee shall have complete, full and
final authority to take the following actions, in each case subject to and
consistent with the provisions of the Plan:



(i)    to designate Participants;


(ii)    to determine the type or types of Allocations to be granted to each
Participant;


(iii)
to determine the number of Shares to be granted to a Participant under each
Allocation, the number of Shares to which an Allocation will relate, the terms
and conditions of any Allocation, and all other matters to be determined in
connection with an Allocation;



(iv)
to interpret and administer the Plan and any instrument or agreement relating
to, or Allocation made under, the Plan;



(v)
to prescribe the form of each Preferred Stock Agreement, which need not be
identical for each Participant;



(vi)
to adopt, amend, suspend, waive and rescind such rules and regulations as the
Committee may deem necessary or advisable to administer the Plan;








--------------------------------------------------------------------------------





(vii)
to correct any defect or supply any omission or reconcile any inconsistency or
resolve any ambiguity, and to construe and interpret the Plan, the rules and
regulations, any Preferred Stock Agreement or other instrument entered into or
Allocation made under the Plan;



(viii)
to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan; and



(ix)
to make such filings and take such actions as may be required from time to time
by appropriate state, regulatory and governmental agencies. Any action of the
Committee with respect to the Plan shall be final, conclusive and binding on all
Persons, including the Company, Subsidiaries, Participants and any Person
claiming any rights under the Plan from or through any Participants. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers, managers and/or agents of the
Company or any Subsidiary the authority, subject to such terms as the Committee
shall determine and applicable legal and regulatory requirements, to perform
administrative and other functions under the Plan. Each member of the Committee
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him by an officer, manager or other employee of the
Company or a Subsidiary, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company and/or Committee to assist in the administration of the
Plan.



SECTION 4. SHARES SUBJECT TO THE PLAN; THE COMMITTEE


4.01
Shares Subject to the Plan. The maximum number of Shares which may be issued and
in respect of which Allocations may be granted under the Plan shall be limited
to 100,000 Shares of Preferred Stock. The Board or the Committee shall authorize
the number and series of Preferred Stock as shall be granted to each Participant
from time to time under the provisions of the General Corporations Law of the
United States Virgin Islands. If any shares of the Plan Preferred Stock issued
under the Plan are reacquired by the Company as provided in Section 7.02 below,
such shares shall again be available for the purposes of the Plan.



4.02
Committee. The Committee shall initially consist of the Compensation Committee
of the Board. With respect to the issuance of Plan Preferred Stock, other than
to himself, the Chief Executive Officer shall advise the Committee in
determining the persons to whom Plan Preferred Stock shall be issued each
allocation and the time or times at which Plan Preferred Stock shall be
allocated (the date of any such action of the Committee being hereinafter called
an “Allocation Date”). A majority of the members of the Committee shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members present at a meeting duly called and held. Any decision
or determination of the Committee reduced to writing and signed by all of the
members of the Committee shall be fully effective as if it had been made at a
meeting duly called and held.



SECTION 5. FACTORS CONSIDERED IN ALLOCATING SHARES OF PLAN PREFERRED STOCK.


5.01
In making any determination as to Participants to whom allocations of shares of
Plan Preferred Stock shall be made and as to the number of shares of Plan
Preferred Stock to be allocated to any Participant, the Committee shall take
into account the duties of the respective Participants, their past, present and
potential contribution to the success of the Company and its Subsidiaries and
such other factors as the Committee shall deem relevant in connection with
accomplishing the purpose of the Plan.



SECTION 6. PURCHASE PRICE


6.01
Each person who shall be allocated shares of Plan Preferred Stock hereunder
shall purchase the same from the Company at and for a purchase price of $10.00 a
share, or such person shall have allocated to their taxable income in the pay
period in which they received the Plan Preferred Stock in the amount of at least
$10.00 per allocated share. Failure by a Participant to purchase and pay for, or
imputed income equal to $10.00 per share of allocated Plan Preferred Stock for,
all of the shares of Plan Preferred Stock allocated to him or her within thirty
days after he or she shall have been given written notice of such allocation
shall result in a cancellation of such allocation and he or she shall no longer
have the right to purchase the same hereunder.








--------------------------------------------------------------------------------





SECTION 7. RESTRICTIONS ON SHARES OF PLAN PREFERRED STOCK


7.01
Except as otherwise provided in this Section, the shares of Plan Preferred Stock
allocated to a Participant may not be sold, assigned, transferred or otherwise
disposed of, may not be pledged or hypothecated for any reason, and cannot be
converted into community property, other than sales of the shares of Plan
Preferred Stock back to the Company upon termination of his or her employment
pursuant to the terms of Section 7.01 below. These stock restrictions shall
remain in full force and effect for the entire life of the Plan.



7.02
In addition, if the Participant to whom shares of Plan Preferred Stock have been
allocated as of any Allocation Date leaves the employ of the Company and its
Subsidiaries for any reason, he or she shall be obligated to redeliver such
shares of Plan Preferred Stock to the Company immediately and the Company shall
pay to him or her, in redemption of such shares, an amount equal to the price
paid by the Participant for such shares of Plan Preferred Stock.



7.03
Upon issuance of the certificate or certificates for the shares of Plan
Preferred Stock in the name of a Participant, the Participant shall thereupon be
a stockholder with respect to all the shares of Plan Preferred Stock represented
by such certificate or certificates and shall have the rights of a stockholder
with respect to such shares of Plan Preferred Stock, including the right to
receive all dividends paid with respect to such shares of Plan Preferred Stock.



7.04
Each Participant receiving shares of Plan Preferred Stock shall (a) agree that
such shares of Plan Preferred Stock shall be subject to, and shall be held by
him or her in accordance with all of the applicable terms and provisions of, the
Plan, (b) represent and warrant to the Company that he or she is acquiring such
shares of Plan Preferred Stock for investment for his or her own account, and,
in any event, that he or she will not sell or otherwise dispose of said shares
other than sales back to the Company upon termination of his or her employment
as set forth in Section 7.02 hereof. The foregoing agreement, representation and
warranty shall be contained in a Preferred Stock Agreement which shall be
delivered by the Participant to the Company. The Committee shall adopt, from
time to time, such rules with respect to the Plan as it deems appropriate and
failure by a Participant to comply with such rules shall result in the
termination of any allocated shares of Plan Preferred Stock to such Participant.



SECTION 8. ADJUSTMENT OF NUMBER OF SHARES


8.01
In the event that a dividend shall be declared upon the Plan Preferred Stock
payable in shares of the Plan Preferred Stock, the number of shares of the Plan
Preferred Stock then subject to any Preferred Stock Agreement and the number of
shares of the Plan Preferred Stock reserved for issuance in accordance with the
provisions of the Plan but not yet issued shall be adjusted by adding to each
such share the number of shares which would be distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend. In the event that the outstanding
shares of the Plan Preferred Stock shall be changed into or exchanged for a
different number or kind of shares of Preferred Stock or other securities of the
Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, sale of assets, merger
or consolidation in which the Company is the surviving corporation, then, there
shall be substituted for each share of the Plan Preferred Stock then subject to
a Preferred Stock Agreement and for each share of the Plan Preferred Stock
reserved for issuance in accordance with the provisions of the Plan but not yet
issued, the number and kind of shares of stock or other securities into which
each outstanding share of the Plan Preferred Stock shall be so changed or for
which each such share shall be exchanged.



8.02
In the event that there shall be any change, other than as specified in this
Section 8, in the number or kind of outstanding shares of the Plan Preferred
Stock, or of any stock or other securities into which the Plan Preferred Stock
shall have been changed, or for which it shall have been exchanged, then, if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the number or kind of shares then subject to a
Preferred Stock Agreement and the number or kind of shares reserved for issuance
in accordance with the provisions of the Plan but not yet issued, such
adjustment shall be made by the Committee and shall be effective and binding for
all purposes of the Plan and of each Preferred Stock Agreement entered into in
accordance with the provisions of the Plan.



8.03
No adjustment or substitution provided for in this Section 8 shall require the
Company to deliver a fractional share under the Plan or any Preferred Stock
Agreement.








--------------------------------------------------------------------------------





SECTION 9. CHANGE OF CONTROL


9.01
In the event of a change of control of the Company, unless otherwise provided in
an award agreement, the Committee may adjust terms and conditions of outstanding
Allocations, including by providing for (i) continuation or assumption of
outstanding Allocations, (ii) substitution of outstanding Allocations for new
Allocations, and/or (iii) in a transfer of all or substantially all of the
Company’s outstanding shares of Preferred Stock issued under the 2016 Preferred
Stock Plan for cash, providing for cancellation of outstanding Allocations for
cash, shares, other property or a combination having fair value (as determined
by the Committee) equal to such Allocations.



SECTION 10. WITHHOLDINGS AND WAIVERS


10.01
Each Participant shall have the obligation to make such arrangements with the
Company with respect to income tax withholding as the Company shall determine in
its sole discretion are appropriate to ensure payment of federal, United States
Virgin Islands, state or local income taxes due with respect to the issuance
and/or ownership of shares of the Plan Preferred Stock issued hereunder.



SECTION 11. EXPENSES OF ADMINISTRATION


11.01
All costs and expenses incurred in the operation and administration of the Plan
shall be borne by the Company.



SECTION 12. NO EMPLOYMENT RIGHT


12.01
Neither the existence of the Plan nor the grant of any shares of Plan Preferred
Stock hereunder shall require the Company or any Subsidiary to continue any
Participant in the employ of the Company or such Subsidiary.



SECTION 13. AMENDMENT OF THE PLAN


13.01
The Board may, at any time and from time to time, by a resolution appropriately
adopted, make such modifications of the Plan as it shall deem advisable. No
amendment of the Plan may, without the consent of the Participants to whom any
shares of Plan Preferred Stock shall theretofore have been allocated, adversely
affect the rights or obligations of such Participants with respect to such
shares of Plan Preferred Stock. The Committee, in its discretion, may cause the
restrictions imposed in accordance with the provisions of Section 7 hereof with
respect to any shares of Plan Preferred Stock to terminate, in whole or in part,
prior to the time when they would otherwise terminate.



SECTION 14. EXPIRATION AND TERMINATION OF THE PLAN


14.01
The Plan shall terminate on [•], 2026 or at such earlier time as the Board may
determine; provided, however, that such termination shall not, without the
consent of the Participants to whom any shares of Plan Preferred Stock shall
theretofore have been allocated, adversely affect the rights or obligations of
such Participants with respect to such shares of Plan Preferred Stock.



SECTION 15. GOVERNING LAW


15.01
The Plan shall be governed by the laws of the United States Virgin Islands.






